Case 2:20-cv-06580-SB-PVC Document 12 Filed 11/28/20 Page 1 of 1 Page ID #:67



  1
  2                                                                 JS-6
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   TODD VINCENT DAVIE, aka DAVIS,                Case No. CV 20-6580 SB (PVC)
 12                       Petitioner,
                                                         JUDGMENT
 13         v.
 14   SHERIFF ALEX VILLANUEVA,
 15                       Respondent.
 16
 17         Pursuant to the Court’s Order, IT IS HEREBY ADJUDGED that the above-
 18   captioned action is dismissed without prejudice.
 19
 20   DATED: November 28, 2020
 21
 22
                                                   STANLEY BLUMENFELD, JR.
 23                                                UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
